Citation Nr: 0925870	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  02-17 1764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for refractive error.

2.  Entitlement to service connection for an eye disorder 
other than refractive error.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The Veteran served on active duty from March 1967 to March 
1993.  

This matter came before the Board of Veterans' Appeals 
(Board) initially on appeal from a May 2002 rating decision 
issued in July 2002, in which the RO, in pertinent part, 
determined that new and material evidence had not been 
submitted sufficient to reopen a claim of entitlement to 
service connection for refractive error.   

In a May 2005 decision, the Board recharacterized the claim 
for refractive error as service connection for vision loss 
and remanded it to the RO via the Appeals Management Center 
(AMC), in Washington, DC, for further development and 
readjudication.

FINDINGS OF FACT

1.  Currently diagnosed refractive error of the eye-
presbyopia and hyperopia-are developmental disorders of the 
eye, and service connection is, by regulation, precluded for 
such developmental disorders; competent medical evidence 
shows that the Veteran's refractive error was not aggravated 
during military service beyond the natural progression of the 
disorder by superimposed disease or injury.

2.  The Veteran is competent to assert to the onset and 
chronicity of burning and tearing of the eyes in service and 
continuity of such symptoms after discharge from service; the 
April 2004 VA examination report reflects a diagnosis of 
meibomian gland dysfunction, and the competent and persuasive 
medical evidence of record reflects that such symptoms were 
documented during service in 1988 and 1990 and have continued 
to get progressively worse to support a finding that the 
Veteran has a current eye disorder, meibomian gland 
dysfunction, that is related to service.



CONCLUSIONS OF LAW

1.  Service connection for refractive error of the eye is 
precluded by regulation and as such is denied.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303(c), 4.9 (2008).

2.  Resolving all reasonable doubt in favor of the Veteran, 
the criteria for service connection for an eye disorder, 
diagnosed as meibomian gland dysfunction, are met.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Given the 
Board's favorable disposition of the Veteran's claim for 
service connection for an eye disorder, the Board finds that 
all notification and development action needed to fairly 
adjudicate the appeal has been accomplished.

II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
any disease diagnosed after discharge from service when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  Lay or medical evidence, as appropriate, may be 
used to substantiate service incurrence.

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  38 C.F.R. § 
3.303(a). 

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102 (2008).  See also 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Considering the Veteran's service connection claim in light 
of the record and the governing legal authority, the Board 
finds that service connection is warranted for an eye 
disorder, other than refractive error of the eyes.

A.  Refractive Error

Service treatment records reflect that the Veteran complained 
of blurred vision with close work and of eruption in 
conjunctiva for the past year, when seen in January 1988.  
External examination of the eyes showed lids injected, while 
examination of the Veteran's vision resulted in a diagnosis 
of presbyopia, for which he was prescribed corrective lens.  
An August 1990 external eye examination showed an internal 
hordeolum in the left eye, while ocular health was normal in 
the right eye.  Contemporaneous vision tests resulted in 
diagnoses of hyperopia and presbyopia in both eyes.  On his 
October 1992 retirement examination report, the examiner 
noted that the Veteran wore glasses due to refractive error; 
otherwise clinical findings for the eyes were normal.

As noted above, congenital or developmental abnormalities, 
and refractive error of the eye are not considered diseases 
or injuries within the meaning of applicable legislation 
governing the awards of compensation benefits.  See 38 C.F.R. 
§§ 3.303(c), 4.9; McNeely v. Principi, 3 Vet. App. 357, 364 
(1992).  This includes refractive error due to such eye 
disorders as hyperopia and presbyopia.  Presbyopia is defined 
as a type of hyperopia, a refractive error, "a visual 
condition that becomes apparent especially in middle age and 
in which loss of elasticity of the lens of the eye causes 
defective accommodation and inability to focus sharply for 
near vision."  McNeely, 3 Vet. App. at 363-64.  As a matter 
of law, the claim for service connection for an eye 
condition, to the extent claimed as refractive 
error/presbyopia must be denied.  Because refractive error is 
excluded from the definition of a disease for which service 
connection may be granted, the statutory provision of 38 
U.S.C.A. § 5107(b) regarding reasonable doubt is not for 
application.

While service connection may be granted, in limited 
circumstances, for superimposed disability on a 
constitutional or developmental abnormality (see VAOPGCPREC 
82-90, 55 Fed. Reg. 45,711 (1990); see also Carpenter v. 
Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. 
App. 513, 514-15 (1993)), there is no evidence whatsoever 
that such occurred in this case.  Regarding the Veteran's 
hyperopia and presbyopia, his service treatment records are 
negative for evidence of aggravation by a superimposed 
disease or injury.  In a December 2008 opinion, after of 
review of the Veteran's contentions and the claims file, a VA 
examiner opined that it is more likely than not that, when 
the Veteran began using his near vision for computer work in 
1987-88 at the age of 40-41, his presbyopia became 
symptomatic.  This examiner added that the computer did not 
"cause" the presbyopia or underlying hyperopia but the use 
of the computer required him to use his near vision and 
difficulty with prolonged use of near vision is the first 
symptom of presbyopia.  However, this same VA examiner, in an 
April 2007 VA eye examination report, stated that the 
Veteran's hyperopia and presbyopia were not exacerbated by 
military service, noting that as presbyopia, or loss of 
accommodation, occurs with aging, the latent hyperopia 
becomes more manifest.  As such, the competent medical 
evidence shows that that the Veteran's refractive error was 
not aggravated during military service beyond the natural 
progression of the disorder by superimposed disease or 
injury.  Thus, the Veteran's hyperopia and presbyopia 
accordingly may not be service connected in this case.

B.  Other Eye Disorder

Even so, in this instance, the Board finds that the Veteran 
is competent to assert to the onset and chronicity of burning 
and tearing of the eyes in service and continuity of such 
symptomatology after service.  See Washington v. Nicholson, 
19 Vet. App. 362, 369 (2005).  The April 2007 VA examiner 
diagnosed the Veteran with meibomian gland dysfunction 
causing tear film abnormality and dry eye symptoms.  This 
examiner also noted that the January 1988 eye examination 
noted injection of lids in both eyes, while the August 1990 
eye examination noted an internal hordeolum of the left lower 
lid.  In a December 2008 addendum opinion, this same examiner 
noted that meibomian gland dysfunction is not congenital; it 
usually develops later in life.  She added that the hordeolum 
and injection noted in the Veteran's military eye 
examinations are more likely than not to be secondary to the 
meibomian gland dysfunction seen currently, adding that this 
does contribute to his current complaints of burning and 
irritation.  This can be exacerbated by environmental 
exposure to dirt/dust, etc.  This examiner also noted that, 
although a private eye examination performed in December 1995 
noted optic nerve pallor of the left eye, on examination in 
March 1996, visual fields and optic nerve photos were both 
normal and therefore there was no real pallor of the optic 
nerve on the left.  Moreover, there was no real pallor of the 
optic nerve on VA examinations in 2002-2005.  Even if there 
had been, there is no connection between optic nerve pallor 
with meibomian gland dysfunction.  Meibomian glands are the 
oil glands on the lid margins that produce the lipid 
component of the tear film.  Anything which causes 
inflammation of the external orifice, or causes a thickening 
of the lipid/sebum, can cause internal hordeolum.  The 
examiner added that the only relationship between computer 
use and meibomian gland dysfunction are that both prolonged 
computer use and meibomian gland dysfunction can cause dry 
eye symptoms of burning/irritation.  This examiner opined 
that there is "NO cause and effect relationship between 
using the computer and the development of hordeolum or 
meibomian gland dysfunction."  

Resolving all doubt in the Veteran's favor, given that the 
most probative medical evidence on the question of whether 
the Veteran has a current eye disorder, other than refractive 
error, related to service-an April 2007 VA eye examiner's 
opinion and a December 2008 addendum-are both favorable to 
his claim, the Board concludes that service connection for an 
eye disorder-meibomian gland dysfunction-is warranted.  In 
this regard, the Board notes that the VA examiner both 
examined the Veteran and reviewed the claims file, and that 
during the pendency of his claim the Veteran was diagnosed 
with meibomian gland dysfunction.  See McClain v. Nicholson, 
21 Vet. App. 319, 323 (2007), in which the United States 
Court of Appeals for Veterans Claims held that, when a 
claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim, a claimant may be granted service connection even 
though the disability resolves prior to the Secretary's 
adjudication of the claim.  


ORDER

Service connection for refractive error is denied.

Service connection for an eye disorder, diagnosed as 
meibomian gland dysfunction, is granted.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


